     Case 1:21-cr-00054-DG-PK Document 60 Filed 09/16/21 Page 1 of 2 PageID #: 265


                                                                                              Arent Fox LLP / Attorneys at Law
                                                              Boston / Los Angeles / New York / San Francisco / Washington, DC




     September 16, 2021                                                                Glenn Colton
                                                                                       Partner
                                                                                       212.484.3972
     VIA ECF                                                                           212.484.3990
                                                                                       glenn.colton@arentfox.com
     The Honorable Diane Gujarati
     United States District Judge
     United States District Court for the Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

     Re:     United States v. Schneider, et al., 21-CR-54 (DG) (E.D.N.Y.)

     Dear Judge Gujarati:

     We represent Jeffry Schneider in the above-captioned case. We write respectfully to request that
     the court modify the conditions of Mr. Schneider’s pretrial release to remove the requirement
     that Mr. Schneider submit to random drug testing.

     Mr. Schneider was arrested on February 4, 2021 in Austin, Texas and later released on bond by
     Magistrate Judge Lane of the United States District Court for the Western District of Texas. See
     Order Setting Conditions of Release (W.D. Tex. Feb. 5, 2021), ECF No. 6. As part of the
     conditions of his release, Mr. Schneider was required to submit to drug testing as required by the
     Pretrial Services officer, who at the time was Officer Linda Cano. Id. This Court, at the
     arraignment in Magistrate’s Court, likewise required Mr. Schneider to undergo testing for
     substance abuse as directed by Pretrial Services. See Order Setting Conditions of Release and
     Appearance Bond, (E.D.N.Y. Feb. 12, 2021), ECF Nos. 24 and 43. Since Mr. Schneider’s arrest
     over seven months ago, Mr. Schneider has called into Pretrial Services nightly and passed all of
     the approximately six drug tests that have been administered.

     Mr. Schneider’s current Pretrial Services Officer, Matthew Gosser, has advised us that he
     supports this request. The AUSAs assigned to this case, in turn, have advised us that the
     Government defers to Pretrial Services on this matter. Therefore, we respectfully request that
     Your Honor so-order this letter requesting, without objection, that Mr. Schneider no longer need
     to submit to random drug testing as a condition of his pretrial release.




Smart In
Your World                                  1301 Avenue of the Americas, 42nd Floor / New York, NY 10019-6040 / arentfox.com
Case 1:21-cr-00054-DG-PK Document 60 Filed 09/16/21 Page 2 of 2 PageID #: 266

                                                                      September 16, 2021
                                                                      Page 2




Respectfully submitted,
/s/ Glenn Colton
Glenn Colton


cc:    Matthew Gosser, Pretrial Services Officer, matthew_gosser@txwpt.uscourts.gov
       Lauren Elbert, AUSA, lauren.elbert@usdoj.gov
       Artie McConnell, AUSA, artie.mcconnell@usdoj.gov
       Garen Marshall, AUSA, garen.marshall@usdoj.gov
